Case 5:20-cv-05501-EJD Document 62-7 Filed 02/24/21 Page 1 of 3




Platinum Optics Technology
  Inc.’s [Proposed] Order
           Case 5:20-cv-05501-EJD Document 62-7 Filed 02/24/21 Page 2 of 3



 1

 2                            UNITED STATES DISTRICT COURT
 3
                             NORTHERN DISTRICT OF CALIFORNIA
 4
                                    SAN JOSE DIVISION
 5

 6   VIAVI SOLUTIONS INC.,                  CASE NO. 5:20-CV-05501-EJD-SVK
 7              Plaintiff,
                                            [proposed] ORDER DENYING MOTION TO
 8        v.                                COMPEL
 9   PLATINUM OPTICS TECHNOLOGY INC.,
10              Defendant.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     [proposed] ORDER DENYING MOTION TO COMPEL          CASE NO.5.20-CV-05501-EJD-SVK
             Case 5:20-cv-05501-EJD Document 62-7 Filed 02/24/21 Page 3 of 3


 1          The Court denies Viavi’s motion to compel production of documents or other information beyond

 2   the scope of the 11246 filter charted in its Patent Local Rule 3-1 Infringement Contentions.

 3

 4          IT IS SO ORDERED.

 5           Dated:
                                                                Hon. Susan van Keulen
 6                                                              United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                         2
     [proposed] ORDER DENYING MOTION TO COMPEL                         CASE NO.5.20-CV-05501-EJD-SVK
